El Juez Asociado Señor Marrero
emitió la opinión del tribunal.
En la acción de daños y perjuicios instada por José Cin-tron Torres contra Metro Taxicabs, Inc., y The Travelers Insurance Company el tribunal inferior, luego de una vista en los méritos, dictó sentencia condenando a las demandadas a pagar al demandante la suma de .$1,500 por los daños su-fridos por el automóvil de éste y $210 por la pérdida del uso del vehículo, más las costas y $150 para honorarios de abogado. Solicitada oportunamente reconsideración, el tribunal eliminó la partida de honorarios de abogado y declaró sin lugar la moción en todos sus demás extremos.
En apelación alegan las demandadas que el tribunal a quo erró (1) al fijar en $1,500 la compensación por los daños sufridos por el automóvil del demandante y conceder al mismo tiempo $210 por la pérdida de uso de dicho vehículo y (2) al condenar a la codemandada The Travelers Insurance Co. al pago total de la sentencia, conjuntamente con la otra de-mandada Metro Taxicabs, Inc. A nuestro juicio, y según veremos, ambos errores han sido cometidos.
*217En la opinión que sirvió de base a su sentencia, el tribunal inferior llega a las siguientes “Conclusiones de He-chos Probados”:
“1. El límite de responsabilidad de la aseguradora, The Travelers Indemnity Company (sic), es sólo hasta la suma de $1,000, de acuerdo con la póliza emitida a favor de la codemandada Metro Taxicabs, Inc.
“2. El automóvil del demandante envuelto en el accidente, es un Packard Sedan, de dos puertas, Modelo 1941, que fué com-prado originalmente en 5 de febrero por Ramón Magriñá, de quien lo adquirió más luego el demandante en 1946, y por consi-guiente tenía a la fecha del accidente 7 años de uso. 1
“3. Antes de la fecha del accidente envuelto en este caso, e'í automóvil del demandante sufrió dos accidentes, uno en 19 de diciembre de 1946, por el cual el demandante fué compensado en la suma de $280.72 y otro en 26 de julio de 1947, por el cual el demandante fué compensado en la suma de $232.95.
.“5. El valor del automóvil del demandante, momentos antes del accidente de febrero 11 de 19U8, no era más de $1,500. Esa misma valoración la dió el demandante el 4 de septiembre de 1947, bajo juramento, en la Hanover Fire Insurance Company, con motivo de la reclamación bajo una póliza de colisión,.
“7. En el accidente de febrero 11 de 19í8 el automóvil del de-mandante sufrió desperfectos en la caja o carrocería, que deman-dan reparaciones de hojalatería y pintura. El automóvil no su-frió daño mecánico alguno.
“8. Desde el día del accidente hasta la fecha del juicio, el automóvil del demandante ha permanecido a la intemperie sin reparar, en un garaje.
“9. A los pocos días del accidente, Benjamín Acosta, Ajusta-dor de Pérdidas, en representación de las demandadas, ofreció verbalmente y luego por escrito, pagar al demandante el valor total de su automóvil, oferta que fué rechazada por el deman-*218dante. Asimismo, le fué ofrecido otro automóvil de iguales con-diciones y valor, oferta que fué también rechazada por el deman-dante. (2)
“Un testigo del demandante declaró que había hecho un pre-supuesto para arreglar el carro del demandante y que en hojala-tería y pintura se llevaba la suma de $800 a $1,000 y $400 para la compra de bumper, parrilla, etc. Después de examinar los Exhibits A, 1A, IB y 1C del demandante, llegamos a la conclu-sión de que ese presupuesto es exagerado. Si las repara-ciones del carro (éste nunca fué reparado) se hubieran llevado a cabo, el tiempo razonable para ello hubiera sido de tres semanas.
“No vemos cómo puede reclamarse $1,700 de depreciación con motivo del choque alegado en la demanda, en un automóvil que ya tiene siete años de uso y tiene a su haber dos choques con anterioridad a este accidente, ...” (Bastardillas nuestras.)
En la opinión del tribunal inferior también figuran las siguientes “Conclusiones de Derecho”:
“Por los fundamentos anteriormente expuestos, el tribunal estima que $1,500 es una suma razonable como compensación por los daños sufridos por el automóvil del demandante. Así *219también estima el tribunal que el demandante tiene derecho a re-cobrar la cantidad de $210 por la pérdida de uso, o sea, por el término de 21 días que, según la prueba pudo haber sido repa-rado' dicho automóvil, a razón de $10 diarios.”
Salta a la vista inmediatamente que si el límite de res-ponsabilidad de The Travelers Insurance Co., aseguradora del vehículo averiado, era la suma de $1,000, la sentencia contra ésta no podía exceder de esa cantidad. La dictada en su contra por la suma de $1,500 resulta, por tanto, errónea.
Por otra parte, de las conclusiones del tribunal inferior antes reseñadas se desprende de manera palmaria que éste concluyó que “el valor del automóvil del demandante, momentos antes del accidente de febrero 11 de 1948, no era más de $1,5.00.” Habiéndose dictado sentencia contra las demandadas, condenándoles al pago de $1,500 por concepto de daños y perjuicios, podría inferirse que el propósito fué conceder indemnización por la pérdida total del vehículo. Como, repetidamente hemos resuelto que cuando en acciones de daños y perjuicios la pérdida del automóvil es total, el demandante no tiene derecho a recobrar por la pérdida en él uso del mismo, resulta claro entonces que el tribunal inferior erró al fijar la indemnización en la suma de $1,500 y al conceder al mismo tiempo una suma de dinero por la pérdida del uso. Torres v. González, 68 D.P.R. 47, 49. Ahora bien, como en la resolución de 29 de noviembre de 1949, dictada en reconsideración se hace constar que “El tribunal no dictaminó que la cantidad de $1,500 a que fueron condenadas las demandadas fuera una compensación por la destrucción total del automóvil, porque precisamente si en algo fué específico el tribunal, fué en el hecho, de que el automóvil en cuestión solamente sufrió desperfectos en la caja o carrocería, no habiendo sufrido dicho automóvil daño mecánico alguno,” claramente se colige que su propósito fué meramente conceder una indemnización parcial. Sin embargo, si ése fué su criterio, no vemos cómo pudo fijar la cuantía *220de la indemnización en $1,500, ya que en sus conclusiones de hechos' claramente dice que ése era el valor del automóvil al momento del accidente.
Conforme dijimos en Torres v. González, supra, a la pág. 53, citando de Restatement of the Law, Torts, sección 928, pág. 658: “Cuando una persona tiene derecho a que se dicte sentencia a su favor por los daños ocasionádosle a un bien mueble de su propiedad y dichos daños no equivalen a una destrucción total de la cosa, la indemnización comprenderá (a) la diferencia entre el valor de la cosa antes del daño y el valor de la misma después de éste, o, a opción del deman-dante, el costo razonable de las reparaciones, cuando ello es posible, más una cantidad razonable por la diferencia que exista entre el valor original de la cosa antes y después de las reparaciones, y (b) la pérdida por el uso ” (Bastardillas nuestras.) Es innegable en este caso que el automóvil no ha sido reparado. Así, pues, aplicando los principios antes enunciados a la situación de hechos que está ante nos, lo procedente es conceder al demandante por vía de‘indemniza-ción “la diferencia entre el valor de la cosa antes del daño y el valor de la misma después de éste” más “la pérdida por el uso.” Ésta última fué fijada en la suma de $210. Falta, por tanto, determinar tan sólo la diferencia entre el valor del automóvil antes del daño e inmediatamente después de éste. Siendo la cuestión sencilla y a fin de evitar demoras-procederemos a hacerlo así.
Al comenzar el juicio las partes manifestaron al tribunal que únicamente se presentaría prueba sobre los daños, y que todo lo demás alegado en la demanda estaba aceptado. Ya hemos indicado que el tribunal inferior' concluyó que el valor del automóvil al momento del accidente era no más de $1,500. Aceptamos esa conclusión como correcta. Es necesario, en su virtud, resolver únicamente cuál era el valor del vehículo inmediatamente después del choque. Rafael Paoli, testigo del demandante, declaró que el automóvil en cuestión al mo-*221mentó del accidente valdría de $2,300 a $2,500. y que des-pués de ocurrido el mismo calculaba que valdría $500. Ma-teo Hernández Díaz manifestó que después del choque el ve-hículo tendría un valor de $900 a $850. Ésos fueron los únicos testigos que declararon a este respecto. En su ale-gato las demandadas dicen lo siguiente: “Creemos honrada-mente que la. prueba que tuvo ante sí la corte inferior ame-ritaría una indemnización entre $800 y $1,000, pero nunca una de $1,500.” Opinamos que tienen razón. Dando cré-dito a lo declarado por Paoli a este respecto, llegamos a la conclusión de que el valor del vehículo inmediatamente des-pués del accidente lo era la suma de $500. En tal virtud, debe concederse al demandante indemnización por la suma de $1,000, o sea la diferencia entre el valor del vehículo antes del accidente ($1,500) y el valor del mismo inmediatamente después ($500).
Empero, las demandadas insisten en que según demostró su prueba y de acuerdo con las' propias admisiones del demandante, el Ajustador de las dos compañías de seguros envueltas en el caso, (3) pocos días después del accidente ofreció al demandante pagarle el valor total y completo del automóvil averiado, por lo que no creen razonable que se conceda indemnización por pérdida de uso a un reclamante que rechaza momentos después del accidente una oferta de pagarle el valor de su vehículo al momento del accidente y por lo que opinan que de concederse tal indemnización ello equivaldría a premiar y compensar la temeridad del demandante. Aceptamos tal ofrecimiento como cierto, tal cual lo hizo el tribunal inferior.(4) No obstante, el demandante no estaba obligado a aceptar el mismo y su negativa no debe perjudicarle. Según dijimos, en Torres v. González, supra, “cuando el daño es parcial debe indemnizarse al demandante completamente por todos los daños sufridos *222por él . . . Bajo esta última doctrina el demandante apa--rentemente siempre recibe por su vehículo una cantidad mayor de la que hubiese recibido si la pérdida hubiera sido total. Podría decirse que ello es una falacia.” Siendo esto así, el hecho de que el demandante se negara a recibir de las de-mandadas el valor-total del vehículo no debe militar en su contra.

Debe modificarse la sentencia apelada en el sentido de rebajar la indemnización por los daños causados al automóvil del demandante a la suma de $1,000-y el monto de la respon-sabilidad de la aseguradora, The Travelers Insurance Co., a $1,000. (Los $210 por la pérdida de uso del automóvil, y la condena solidaria en costas, subsistirán). Así modificada, debe ser confirmada.


(1) El accidente envuelto en este caso tuvo lugar el 11 de febrero de 1948.


(2) En los autos figura una carta, marcada Exhibit P, que copiada tex-tualmente reza así:
“5 de marzo de 1948
Ledo. Enrique Cornier Martínez
Apartado 2859
San Juan, Puerto Rico
Estimado Ledo.:
“Sirve la presente para confirmar nuestra proposición de hace varios días, en el sentido de que la Travelers Indemnity Company (sic), pagará el valor del vehículo del Sr. José Cintrón por motivo de los daños causados por un taxi ‘Metro’ en 11 de febrero de 1948.
“Estamos dispuestos a someternos a lo que estimen los expertos en cuanto al valor del vehículo averiado.
“Sin otro particular a que referirnos, quedamos de Ud.,
“Atentamente,
“Dargan & Company, Inc.
“Por,
Benj. Acosta”


(3) El Vehículo del demandante estaba asegurado con otra compañía.


(4) Véase el párrafo 9 de las conclusiones de hechos del tribunal inferior, que aparecen al principio de esta opinión.